 Case 3:19-cv-00638-NJR Document 65 Filed 05/26/20 Page 1 of 4 Page ID #374


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EDMUND INGRAM,

                      Plaintiff,

 v.                                            Case No. 19-cv-638-NJR

 WEXFORD HEALTH SOURCES, INC.,
 et al.,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Plaintiff’s Motion for Leave to File Amended

Complaint (Doc. 59). Plaintiff Edmund Ingram seeks to identify John Doe #2 as Nicholas

Bebout. He also seeks to amend his Complaint with additional claims and defendants.

       Pursuant to Federal Rule of Civil Procedure 15(a)(1), “[a] party may amend its

pleadings once as a matter of course…if the pleading is one to which a responsive

pleading is required, 21 days after service of a responsive pleading or 21 days after service

of a motion under Rule 12(b), (e), or (f), whichever is earlier.” FED. R. CIV. P. 15(a).

Defendants have filed responsive pleadings, thus he must now seek to amend his

complaint pursuant to Rule 15 (a)(2), which allows a party to “amend its pleading only

with the opposing party’s written consent or the court’s leave.” Rule 15(a)(2) further

states that amendments should be freely granted “when justice so requires. Any new

claims are also subject to a review of the merits pursuant to 28 U.S.C. § 1915A.

       The decision to grant a plaintiff leave to further amend a compliant under Rule


                                        Page 1 of 4
 Case 3:19-cv-00638-NJR Document 65 Filed 05/26/20 Page 2 of 4 Page ID #375


15(a)(2) is within the sound discretion of the Court. Pugh v. Tribune Co., 521 F.3d 686, 698

(7th Cir. 2007); Orix Credit Alliance v. Taylor Mach. Works, 125 F.3d 468, 480 (7th Cir. 1997).

Leave to amend may be denied for several reasons, however, including: “undue delay,

bad faith, dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party…[and the]

futility of the amendment.” Barry Aviation, Inc. v. Land O’Lakes Municipal Airport Com’n,

377 F.3d 682, 687 (7th Cir. 2004); Guide v. BMW Mortgage, LLC, 377 F.3d 795, 801 (7th Cir.

2004).

         To the extent that Ingram seeks to identify John Doe #2 as Nicholas Bebout, the

Court GRANTS the motion and DIRECTS the Clerk to substitute Nicholas Bebout for

John Doe #2 and serve him in accordance with the Court’s threshold Order (Doc. 6).

         In addition to identifying John Doe #2, Ingram seeks to add Sherry Benton as a

defendant. He alleges that she ignored his medical needs by returning his grievance. He

also alleges that she failed to follow proper procedures in returning his grievance. While

a grievance may put the defendants on notice of a plaintiff’s issues, see Turley v. Rednour,

729 F.3d 645, 652-53 (7th Cir. 2013); Perez v. Fenoglio, 792 F.3d 768, 781-82 (7th Cir. 2015),

the denial or mishandling of a grievance does not amount to a constitutional violation.

Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011) (“[T]he alleged mishandling of

[a prisoner’s] grievance by persons who otherwise did not cause or participate in the

underlying conduct states no claim.”); George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007).

The allegations suggest only that Benton returned his grievance which does not state a

claim for deliberate indifference. His request to add Sherry Benton as a defendant is



                                        Page 2 of 4
 Case 3:19-cv-00638-NJR Document 65 Filed 05/26/20 Page 3 of 4 Page ID #376


DENIED.

       Ingram also seeks to add additional claims that were not in his original Complaint.

He lists a number of new claims including respondeat superior liability, civil conspiracy,

retaliation, and medical malpractice. Neither Wexford nor the individual defendants can

be held liable on the basis of respondeat superior, or supervisory, liability because it is not

recognized under Section 1983. Shields v. Illinois Dep’t of Corr., 746 F.3d 782, 789 (7th Cir.

2014) (citing Iskander v. Village of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)). Further, his

civil conspiracy and retaliation allegations relate to a transfer that occurred after he filed

this suit. He believes that the transfer was in retaliation for filing this suit, but those

allegations are new claims which would have to be brought in a new lawsuit after first

exhausting his administrative remedies. Thus, Ingram is DENIED leave to amend his

Complaint to add these new claims.

       As to his claim of negligence/medical malpractice, however, Ingram’s claims

derive from the same facts as his federal constitutional claim, and he will be allowed to

proceed at this stage. 28 U.S.C. § 1367(a). To ultimately pursue this claim, before the

completion of the summary judgment phase of the case, Ingram must file an affidavit

stating that “there is a reasonable and meritorious cause” for litigation against the

defendants and a physician’s report to support the assertions in the affidavit, pursuant

to 735 ILCS § 5/2-622. See Young v. United States, -- F.3d --, 2019 WL 5691878 (7th Cir. Nov.

4, 2019). Thus, to the extent he seeks to add a negligence/medical malpractice claim

against Defendants, the Court GRANTS the motion.

       Finally, Ingram seeks to add Frank Lawrence to his overcrowding claim in Count



                                          Page 3 of 4
Case 3:19-cv-00638-NJR Document 65 Filed 05/26/20 Page 4 of 4 Page ID #377


5. That request is also GRANTED. The claims will be amended as set forth below:

      Count 1:     Nicholas Bebout was deliberately indifferent under the
                   Eighth Amendment by delaying dental care for Plaintiff’s
                   broken tooth.

      Count 5:     Louis Shicker, John Baldwin, Frank Lawrence, and
                   Jacqueline Lashbrook were deliberately indifferent to
                   overcrowding at Menard, which caused delays in Plaintiff’s
                   treatment in violation of the Eighth Amendment.

      Count 6:     Illinois Medical Negligence claim against Jacqueline
                   Lashbrook, Dr. Siddiqui, Dr. Asselmeier, John Baldwin,
                   Louis Shicker, Frank Lawrence, Gail Walls, Nicholas
                   Bebout, and Wexford for delaying dental care for Plaintiff’s
                   broken tooth.

      Accordingly, Plaintiff’s motion to amend is GRANTED in part and DENIED in

part. Ingram is GRANTED leave to substitute Nicholas Bebout for John Doe #2, add

Frank Lawrence to Count 5, and add a medical malpractice claim, but his request to

amend in all other requests is DENIED. All other Counts remain the same. The Clerk of

Court is DIRECTED to file the Amended Complaint and SERVE Nicholas Bebout in

accordance with the threshold Order.

      IT IS SO ORDERED.

      DATED: May 26, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                       Page 4 of 4
